Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/202 was filed after the mailing date of the Final Rejection on 09/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 12/21/2020 is acknowledged. Claims 2, 6, 9-12, 20, and 23 have been canceled and claims 18 and 19 have been withdrawn. Claims 1, 3-5, 7, 8, 13-17, 21, and 22 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 12/21/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 13-15, 17, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2014/0005262 A1) in view of Garwin (US 5,248,505).
Lee teaches a lipid composition for treating diarrhea in form of semi-solid filled capsule (the claimed unit dosage), with <about 0.2% by weight of water (the claimed substantially free from water according to the instant specification page 5, line 16-20) caprylic/capric triglyceride (the claimed medium chain triglyceride liquid lipid), a second active such as anti-gas agents including simethicone, coloring agent, and viscosity modifier such as xanthan gum (the claimed dietary fibre) (entire reference, especially abstract, paragraph 7, 10, 11, 14, 18, 25-29, 30, 32, 39, and 41, and example 1). 1.5% or less cadotril is in soluble state when medium chain triglyceride (MCT) is used as the liquid excipient according to the disclosure in the instant specification (page 3, line 19-22). Thus from about 4 to about 10% by weight of racecadotril would co-exist in dissolved and solid state. The limitation in claim 23 is construed as a further limitation of an alternative component.
Lee does not specify i) the exact same weight percentages of cadotril and liquid lipid, respectively; and ii) the amount of simethicone in a unit dose and weight percentage.
The 1st deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside, overlaps with, or close enough to the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of racecadotril is about 10 to about 30% by weight and the range of racecadotril taught in the prior art is from about 0.01 to about 24.0% and from about 4 to about 10% by weight and therefor, includes and overlaps with the claimed range. 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
The 2nd deficiency is cured by Garwin who teaches a method for treating a human suffering from diarrhea and flatulence and or gas comprising administering to said human in a combined pharmaceutical composition, 4 mg of loperamide and an antiflatulent effective amount of simethicone until the diarrhea is controlled and exemplified a composition comprising 80 mg 5.2% by weight of simethicone (entire reference, especially abstract, claim 16).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lee and Garwin to specify simethicone in the composition taught by Lee in a unit dose and weight percentage of simethicone being 80 mg and 5.2%. Incorporating 80 mg 5.2% by weight of simethicone in a composition for treating diarrhea was well known to a person of ordinary skill in the 

Response to Applicants’ arguments:
Applicants argue with regard to the examiner’s response, to the prolonged absorption profile of the claimed invention example 4 (formula 1, 8, and 9) comparing the inventive to Vaprino, of no disclosure of components of Vaprino that an ordinary person in the art would know the Vaprino being a capsule containing 100 mg racecadotril.
However, this argument is not deemed persuasive. Even if an ordinary person in the art knows Vaprino being a capsule containing 100 mg racecadotril, there is no information with regard to the excipients which is allegedly critical to the unexpected results while applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness according to MPEP 716.02(b) II. Since the detailed information of the excipients of Vaprino is not provided, the examiner is not able to access whether the inventive composition vs Vaprino is a true side-by-side comparison with the closest to Lee (the prior art) while the composition taught by Lee comprising the claimed MCT liquid lipid. Please refer to MPEP 716.02(e).

Applicants argue that formula 1, 8, and 9 in figure 1 (example 4), all comprise ≥55% MCT, have prolonged absorption profile and thus demonstrated the semi-solid inventive composition has prolonged absorption profile.

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.

Applicants argue that figure 2 and 3 demonstrated the addition of about 5 to about 75% by weight of simethicone reduce the amount of MCT that needed for a similar prolonged absorption profile and none of the prior art teaches the claimed ranges of racecadotril, simethicone, and MCT.
However, this argument is not deemed persuasive. First of all, figure 2 is comparing formula 8 p.o. (oral) with Thiopha i.v. (intravenous) of which the information is not provided and the examiner is not able to access whether the inventive composition vs Thiopha i.v. is a true side-by-side comparison with the closest to Lee (the prior art) while the oral capsule composition taught by Lee comprising the claimed MCT liquid lipid. Please refer to MPEP 716.02(e).
Secondly, figure 3 is comparing formula 2 and 9 with Vaprino of which the information is not provided and the examiner is bot able to access whether the inventive composition vs Vaprino is a true side-by-side comparison with the closest to Lee (the prior art) while the composition taught by Lee comprising the claimed MCT liquid lipid. Please refer to MPEP 716.02(e).

Lastly, with regard to the unexpected results based on the claimed ranges, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(b) II.

Applicants argue that Garwin does not cure the deficiency of Lee in the claimed high weight percentage of MCT for solubilize racecadotril while Lee teaches 1.81% by weight of MCT in formula 2.
However, this argument is not deemed persuasive. First of all, as stated in the rejection above and in the previous office action and in the response above, the deficiency of Lee is based on that a prima facie case of obviousness typically exists when the range of a claimed composition (from about 55 to about 90% by weight) lies inside, overlaps with, or close enough to the range disclosed in the prior art (Lee from about 0.01 to about 60% by weight), not Garwin.
Secondly, although Lee teaches 1.81% by weight of MCT in formula 2; Lee teaches from about 0.01 to about 60% by weight MCT in paragraph 27. It is well-
Thirdly, this is a 35 USC 103(a) rejection and not a 35 USC 102 rejection and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In the instant case, Garwin reference is brought in to specify the weight percentage and amount in unit dose of the anti-gas agent (antiflatulent taught by Garwin) simethicone in a diarrhea treatment composition taught by Lee. 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2014/0005262 A1) and Garwin (US 5,248,505) as evidenced by Capsule Connection (https://capsuleconnection.com/capsule-sizing-info/).
The teachings of Lee are discussed above and applied in the same manner. According to “Capsule Connection” the capacity of capsules are 1.37-0.21 mL. Given the 94.68 mg/mL of racecadotril in formula 2 in table 2, the weight of racecadotril in each capsule is 19.9-129.7 mg/capsule.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612